UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-22215 International Growth and Income Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: June 30 Date of reporting period: March 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments [logo – American Funds®] International Growth and Income FundSM Investment portfolio March 31, 2010 unaudited Common stocks — 87.48% Shares Value FINANCIALS — 17.84% Bank of Nova Scotia $ Australia and New Zealand Banking Group Ltd. Prudential PLC HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) QBE Insurance Group Ltd. UBS AG1 AXA SA Toronto-Dominion Bank Itaú Unibanco Holding SA, preferred nominative Sampo Oyj, Class A Fairfax Financial Holdings Ltd. Industrial and Commercial Bank of China Ltd., Class H BNP Paribas SA Nomura Holdings, Inc. ING Groep NV, depository receipts1 Absa Group Ltd. DnB NOR ASA1 Unibail-Rodamco SE, non-registered shares Macquarie Group Ltd. Société Générale Banco Santander, SA CONSUMER STAPLES — 13.53% British American Tobacco PLC Tesco PLC Anheuser-Busch InBev NV Unilever NV, depository receipts Kimberly-Clark de México, SAB de CV, Class A Shoprite Holdings Ltd. Pernod Ricard SA Coca-Cola Amatil Ltd. Grupo Modelo, SAB de CV, Series C1 Foster’s Group Ltd. X5 Retail Group NV (GDR)1 Beiersdorf AG TELECOMMUNICATION SERVICES — 9.83% Koninklijke KPN NV Telefónica, SA Telefónica 02 Czech Republic, AS Telekom Austria AG, non-registered shares KDDI Corp. América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Taiwan Mobile Co., Ltd. Bell Aliant Regional Communications Income Fund China Mobile Ltd. France Télécom SA China Telecom Corp. Ltd., Class H Vodafone Group PLC INFORMATION TECHNOLOGY — 8.41% Nintendo Co., Ltd. MediaTek Inc. Canon, Inc. Cielo SA, ordinary nominative Taiwan Semiconductor Manufacturing Co. Ltd. Samsung Electronics Co. Ltd. Keyence Corp. HTC Corp. SAP AG HOYA CORP. INDUSTRIALS — 7.90% Schneider Electric SA Mitsubishi Corp. Siemens AG Geberit AG Orkla AS G4S PLC Cia. de Concessões Rodoviárias, ordinary nominative Vallourec SA Qantas Airways Ltd.1 AB SKF, Class B UTILITIES — 7.68% Hongkong Electric Holdings Ltd. GDF SUEZ SUEZ Environnement Co. E.ON AG Snam Rete Gas SpA National Grid PLC Cia. Energética de Minas Gerais — CEMIG, preferred nominative RWE AG CLP Holdings Ltd. MATERIALS — 6.49% L’Air Liquide SA, non-registered shares K+S AG CRH PLC Impala Platinum Holdings Ltd. Orica Ltd. BHP Billiton PLC (ADR) Syngenta AG Anglo American PLC1 Barrick Gold Corp. ENERGY — 5.63% Royal Dutch Shell PLC, Class B TOTAL SA Saipem SpA, Class S Oil Search Ltd. HEALTH CARE — 4.47% Roche Holding AG Novartis AG GlaxoSmithKline PLC CSL Ltd. Sanofi-aventis Shionogi & Co., Ltd. Smith & Nephew PLC CONSUMER DISCRETIONARY — 3.51% Toyota Motor Corp. OPAP SA H & M Hennes & Mauritz AB, Class B Cie. Générale des Établissements Michelin, Class B MISCELLANEOUS — 2.19% Other common stocks in initial period of acquisition Total common stocks (cost: $2,874,512,000) Preferred stocks — 0.39% FINANCIALS — 0.39% Barclays Bank PLC, Series RCI, 14.00%2 SMFG Preferred Capital USD 3 Ltd. 9.50%2,3 Resona Preferred Global Securities (Cayman) Ltd. 7.191%2,3 Total preferred stocks (cost: $11,645,000) Principal amount Convertible securities — 0.60% ) MATERIALS — 0.42% Sino-Forest Corp. 4.25% convertible notes 20163 $ MISCELLANEOUS — 0.18% Other convertible securities in initial period of acquisition Total convertible securities (cost: $18,645,000) Principal amount Value Bonds & notes — 3.61% ) ) BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 1.52% Brazilian Treasury Bill 0% 2011 BRL28,700 $ Brazil (Federal Republic of) 10.00% 2012 Greek Government 6.00% 2019 € FINANCIALS — 0.78% Westfield Group 5.40% 20123 $ Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20143 Westfield Group 5.70% 20163 Westfield Group 7.125% 20183 Société Générale 6.999% (undated)2 € Royal Bank of Scotland Group PLC 5.00% 2014 $ CONSUMER STAPLES — 0.43% British American Tobacco International Finance PLC 8.125% 20133 British American Tobacco International Finance PLC 9.50% 20183 INFORMATION TECHNOLOGY — 0.35% NXP BV and NXP Funding LLC 3.001% 20132 NXP BV and NXP Funding LLC 7.875% 2014 CONSUMER DISCRETIONARY — 0.31% DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 DaimlerChrysler North America Holding Corp. 7.75% 2011 DaimlerChrysler North America Holding Corp. 7.30% 2012 DaimlerChrysler North America Holding Corp. 6.50% 2013 ENERGY — 0.16% Gaz Capital SA 7.343% 2013 Open Joint Stock Co. Gazprom 9.625% 2013 Gaz Capital SA 8.146% 2018 Gazprom International SA 7.201% 20204 Gaz Capital SA 7.288% 2037 TELECOMMUNICATION SERVICES — 0.06% Digicel Group Ltd. 12.00% 20143 Total bonds & notes (cost: $115,013,000) Short-term securities — 7.33% Freddie Mac 0.105%–0.31% due 4/12–9/14/2010 Barclays U.S. Funding Corp. 0.07% due 4/1/2010 Federal Home Loan Bank 0.14% due 5/17/2010 Total Capital Canada Ltd. 0.18% due 4/14/20103 General Electric Capital Corp. 0.21% due 4/26/2010 Bank of Nova Scotia 0.09% due 4/7/2010 CBA (Delaware) Finance Inc. 0.18% due 4/6/2010 Fannie Mae 0.19% due 5/25/2010 Total short-term securities (cost: $285,946,000) Total investment securities (cost: $3,305,761,000) $ Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Coupon rate may change periodically. 3Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $88,951,000, which represented 2.28% of the net assets of the fund. 4Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. Key to abbreviations and symbol ADR American Depositary Receipts GDR Global Depositary Receipts BRL Brazilian reais € Euros Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of March 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
